                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MARK DANIEL CABAGUA,

                    Petitioner,

      v.                                           Case No. 19-cv-881-pp

SARAH COOPER,1

                    Respondent.


ORDER DENYING AS MOOT PETITIONER’S MOTION TO SUPPLEMENT THE
  RECORD (DKT. NO. 13), DENYING AS MOOT PETITIONER’S SECOND
  MOTION FOR APPOINTMENT OF COUNSEL (DKT. NO. 24), GRANTING
    RESPONDENT’S MOTION TO DISMISS PETITION (DKT. NO. 16),
DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY AND DISMISSING
                     CASE WITH PREJUDICE


      On June 14, 2019, the petitioner, an inmate at Oshkosh Correctional

Institution who is representing himself, filed a petition for writ of habeas corpus

under 28 U.S.C. §2254 challenging his 2009 convictions in Milwaukee County

Circuit Court for one count of first-degree sexual assault of a child, one count

of repeated first-degree sexual assault of a child, and one count of second-

degree sexual assault of a child. Dkt. No. 1 at 1-2; see also State v. Cabagua,

Milwaukee County Case No. 08CF005374 (available at



1 The petitioner is incarcerated at Oshkosh Correctional Institution. See
https://appsdoc.wi.gov /lop/home.do (last visited March 22, 2021). The last
warden of that institution was Sarah Cooper. See https://doc.wi.gov/Pages/
OffenderInformation/AdultInstitutions/OshkoshCorrectionalInstitution.aspx
(visited December 17, 2020). As of March 22, 2021, however, the DOC web
page shows that the warden position at Oshkosh is vacant. The court leaves
Cooper as the respondent placeholder.
                                        1

           Case 2:19-cv-00881-PP Filed 03/23/21 Page 1 of 31 Document 25
https://wcca.wicourts.gov). On January 28, 2020, the court screened the

petition under Rule 4 of the Rules Governing Section 2254 Cases, allowed the

petitioner to proceed on each of his grounds, denied the petitioner’s motion for

an evidentiary hearing, denied the petitioner’s motion to appoint counsel and

set a briefing schedule. Dkt. No. 10.

      On March 10, 2020, the petitioner filed a motion to supplement the

record with additional evidence. Dkt. No. 13. On April 21, 2020, the respondent

filed a motion to dismiss the petition, dkt. no. 16, and a brief in support of the

motion to dismiss, dkt. no. 17. The petitioner filed a brief opposing the motion

to dismiss on July 17, 2020. Dkt. No. 22. The respondent filed a reply brief

three weeks later. Dkt. No. 23.

      This order grants the respondent’s motion to dismiss the petition,

dismisses the case, denies as moot the petitioner’s second motion for

appointment of counsel and denies as moot the petitioner’s motion to

supplement the record.

I.    Background

      A.    State Case

            1.     Pre-trial proceedings and guilty plea

      In 2008, the State of Wisconsin charged the petitioner with three counts

of first-degree sexual assault of a child, one count of repeated sexual assault of

a child, one count of second-degree sexual assault of a child and one count of

attempted second-degree sexual assault of a child. Dkt. No. 17-4 at 2. The




                                         2

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 2 of 31 Document 25
charges alleged that the petitioner committed the offenses against his daughter

when she was between the ages of eight and thirteen. Id.

      On the morning that his trial was to start in Milwaukee County Circuit

Court, Judge Carl Ashley allowed the petitioner to speak with his mother, then

to enter Alford pleas2 to one count of repeated sexual assault of a child, one

count of first-degree sexual assault of a child, and one count of second-degree

sexual assault of a child. Id.; Dkt. No. 17-1 at 19. At the sentencing hearing,

the State contended that the criminal complaint accurately reflected the events

underlying the charges. Dkt. No. 17-5 at 2. The petitioner’s trial attorney,

Richard Voss, “did not contradict the State except to note that the allegations

in the complaint did not reference violence as the State had suggested.” Id.; see

also State v. Cabagua, Milwaukee County Case No. 08CF005374 (available at

https://wcca.wicourts.gov) On June 1, 2009, the court sentenced the

petitioner to fifty years of imprisonment, consisting of twenty-five years of

initial confinement followed by twenty-five years of extended supervision. Dkt.

No. 17-4 at 2-3; State v. Cabagua, Milwaukee County Case No. 08CF005374

(available at https://wcca.wicourts.gov).

      On February 10, 2010, the petitioner, by postconviction counsel, filed a

motion under Wis. Stat. §809.30 requesting resentencing for ineffective

assistance of counsel. Id.; Dkt. No. 2-1 at 40. The circuit court denied the


2 “An Alford plea is ‘a guilty plea in which the defendant pleads guilty while
either maintaining his innocence or not admitting having committed the
crime.’” State v. Nash, 951 N.W.2d 404, 407 (2020) (quoting State v. Garcia,
192 Wis. 2d 845, 856 (1995)).


                                         3

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 3 of 31 Document 25
motion two days later. State v. Cabagua, Milwaukee County Case No.

08CF005374 (available at https://wcca.wicourts.gov).

            2.     2015 postconviction motion

      Over five years later, in July 2015, the petitioner attempted to withdraw

his Alford pleas through a pro se motion for postconviction relief under Wis.

Stat. §974.06. Id.; Dkt. Nos. 17-1 at 10, 17-4 at 3. As grounds, the petitioner

asserted ineffective assistance of trial and postconviction counsel. Dkt. No. 2-1

at 40. When the circuit court denied the motion, the petitioner appealed. Dkt.

No. 17-4 at 3. The Wisconsin Court of Appeals remanded the case to the circuit

court to determine “whether information submitted by [the petitioner], which

he indicated had not been presented to the circuit court, affected its decision to

deny his §974.06 motion.” Id. (citing Wis. Stat. §808.075(5). On October 13,

2016, after remand, the petitioner filed a supplemental §974.06 motion,

asserting that after he had filed his previous §974.06 motion, he obtained “new

evidence in the form of a medical report, a DNA report, and a police report.” Id.;

Dkt. No. 17-1 at 7. The petitioner argued that “this new evidence would have

impacted the postconviction court’s decision on the motion as originally filed.”

Dkt. No. 17-4 at 3. Finding that the reports “would not have had any effect

whatsoever on [the] proper analysis and decision,” the circuit court denied the

supplemental motion. Id.

      On January 17, 2018, the Wisconsin Court of Appeals affirmed the

circuit court’s order denying postconviction relief. Id. at 1, 18. The Court of

Appeals noted the petitioner’s arguments that his pleas were “infirm” because

                                         4

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 4 of 31 Document 25
he did not understand the nature of the charges, contending that “he was not

aware of the elements of sexual contact and that the circuit court ‘ignored that

sexual gratification is an element to the crimes.’” Id. at 4. Disagreeing, the

court concluded that the petitioner “was informed of all the essential elements

of the crimes to which he entered pleas.” Id. at 7. The court reasoned that (1)

the petitioner signed an adequate plea questionnaire, id. at 5; (2) the petitioner

“indicated in the addendum to the plea questionnaire and during the plea

hearing that he had reviewed the complaint, which provided that the three

counts to which he was pleading involved allegations of sexual intercourse,” id.;

(3) the petitioner confirmed to the circuit court that he understood that “each

charge allegedly involved sexual intercourse,” id. at 5-6; (4) because the

charges all involved sexual intercourse, “[s]exual contact was irrelevant” and “it

was unnecessary to explain sexual gratification because sexual contact was not

charged,” id. at 6; and (5) to the extent that the petitioner argued he was

uninformed of the elements of sexual intercourse, that argument was

undeveloped, id. at 6.

      The court considered the petitioner’s argument that “the State failed to

disclose exculpatory evidence” when it “failed to provide him with several

documents prior to the plea hearing and that had he been aware of these

documents, he would not have entered his pleas.” Id. at 7 (citing Brady v.

Maryland, 373 U.S. 83, 87 (1963)). Finding that the petitioner “[fell] short of

showing a Brady violation,” the Court of Appeals rejected the argument. Id. at

8. The court reasoned that the petitioner did not demonstrate a suppression of

                                         5

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 5 of 31 Document 25
the evidence, and that the record indicated that the State provided the medical

and DNA reports in accordance with the petitioner’s discovery demand. Id. The

court observed that “[t]he prosecutor was able to locate the police report in the

State’s file and provided copies to [the petitioner] pursuant to his

postconviction request.” Id. It concluded that “[t]he State submit[ted] that if the

prosecutor was willing to provide the reports pursuant to [the petitioner’s]

informal request, there is no reason to believe that he did not provide these

reports pursuant to the formal request of [the petitioner’s] trial counsel.” Id.

From the perspective of Court of Appeals, “[a]ll the petitioner ha[d] shown [was]

that his trial counsel and the State Public Defender’s office were unable to

locate the documents several years after they closed their files. Neither said

that they never had copies of the documents.” Id. at 8-9.

      The court concluded that even if the state had suppressed the

documents, the petitioner had not established that any of the documents were

material to his claims. Id. at 9 (citing State v. Harris, 272 Wis. 2d 80, 96

(2004)). In discussing the medical report, the court noted that the report

      provide[d] that the victim had a normal genital exam. The report
      specifically showed that the victim’s hymen was intact; however,
      there was a written notation that most children who are victims of
      sexual abuse have normal medical exams. The nurse practitioner
      who conducted the examination made it a point to tell the police that
      the fact that a young girl’s hymen is still intact does not mean she
      did not experience sexual activity. The medical report does not rule
      out the possibility that the victim had sexual intercourse, and,
      therefore, does not create a reasonable probability that the result of
      the proceeding would have been different.

Id. at 10. The Court of Appeals found that a DNA report



                                         6

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 6 of 31 Document 25
      indicating that no semen was found on a black fitted sheet is not
      material exculpatory evidence. The victim told police there might be
      semen on the sheet from [the petitioner’s] bed because that is where
      he repeatedly had sexual intercourse with her. The victim also said
      that [the petitioner] used a condom half of the times he had
      intercourse with her, always wiped himself off with a towel or shirt,
      and washed those items right away. She further reported that the
      last assault took place more than a week before the sheet was seized.
      Consequently, a report indicating the absence of semen on a sheet
      that was tested long after the acts, and in light of the other
      circumstances, does not create a reasonable probability that the
      result of the proceeding would have been different.

Id. at 9-10. The court found that the police report

      reflect[ed] a series of interviews where the victim consistently stated
      that [the petitioner] repeatedly sexually assaulted her. Other
      witnesses who were interviewed substantiated details provided by
      the victim and offered information about prior instances of
      concerning behavior involving [the petitioner]. Any minor
      discrepancies, to the extent they qualify as such, contained within
      the lengthy report of interviews do not amount to material
      exculpatory evidence.

Id. at 10. The court rejected the petitioner’s attempt to withdraw his pleas

based on the alleged “newly discovered evidence” in these reports. Id. at 11. It

reasoned that such a claim required the same showing of materiality the court

found lacking in the petitioner’s Brady claim. Id. at 11-12.

      The court also rejected the petitioner’s ineffective assistance of counsel

claims. Id. at 12. It noted the petitioner’s assertions that trial counsel was

ineffective for not presenting defenses based on the arguments that (1) “the

victim had a motive to accuse him of repeatedly sexually assaulting her

because he did not let her get her way, made her work around the house, and

forced her to leave a party early;” (2) “the victim simply dreamed that [the

petitioner] sexually assaulted her because [the petitioner] himself had bad

                                         7

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 7 of 31 Document 25
dreams as a child;” (3) the victim delayed reporting of the sexual assaults and

was unable to remember specific dates on which the sexual assaults occurred;”

and (4) “no one else who was present in the home when the sexual assaults

occurred saw or heard anything.” Id. at 13. The court found that the petitioner

had not overcome a presumption that his trial counsel could have reasonably

concluded that those defenses were not viable, reasoning that (1) it was

“unlikely” for the jury to believe either the petitioner’s “dream theory” or “that

the victim would lodge such serious accusations against her own father for

such petty reasons,” id.; (2) children commonly “delay reporting sexual

assaults due to fear, embarrassment, or guilt and to be confused about the

time frame of assaults, particularly in a situation . . . where the assaults were

alleged to have occurred over a period of several years,” id.; (3) the victim

claimed that the assaults “always happened while her mother was at work and

that they usually happened in [the petitioner’s] bedroom behind locked doors,”

id. at 13-14; and (4) as to any assaults that occurred outside of the petitioner’s

bedroom, “it was unlikely [the petitioner] would have sexually assaulted the

victim when other people were around to see what he was doing,” id. at 14.

      The court rejected the petitioner’s argument that trial counsel was

ineffective for not raising a defense based on “the medical report showing that

the victim had a normal genital exam.” Id. It disagreed with that

characterization of the report and found that trial counsel could have

reasonably decided that such a defense was “not worth pursuing.” Id. The

court noted the petitioner’s claim that trial counsel was ineffective for “not

                                         8

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 8 of 31 Document 25
finding or telling him about the medical report, the DNA report, or the police

report.” Id. The court found that “the record suggest[ed] that trial counsel had

these documents prior to [the petitioner’s] plea hearing,” and concluded that

“[e]ven if trial counsel did not share them with [the petitioner], he ha[d] not

properly alleged prejudice given that nothing in the documents could have

made [the petitioner] think he had a reasonable chance of prevailing at a trial

on the numerous crimes with which he was charged.” Id.

      The Court of Appeals rejected the petitioner’s claim that “trial counsel

was ineffective for failing to seek out information that someone else committed

the crimes,” concluding that the petitioner “[did] not explain who else might

have been responsible” and that the “conclusory and undeveloped assertion

[did] not warrant discussion.” Id. at 14-15 (citing State v. Pettit, 171 Wis. 2d

627, 646-47 (Ct. App. 1992)). It found that trial counsel was not ineffective for

allegedly forcing the petitioner to accept a plea deal, reasoning that “[t]he

record shows that [the petitioner] was considering a plea deal for more than a

month prior to the plea hearing.” Id. at 15. Regarding the petitioner’s argument

that the circuit court improperly allowed his mother into the courtroom, the

Court of Appeals concluded that the petitioner did not “connect this to a claim

of ineffective assistance of trial counsel.” Id. The court also noted that the

petitioner “expressly asked to be allowed to talk to his mother, who traveled

from New Mexico to attend the proceedings.” Id.

      Rejecting the petitioner’s claim that trial counsel was ineffective for

erroneously suggesting to him that he would serve only five years, the court

                                         9

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 9 of 31 Document 25
concluded that (1) the petitioner’s claim referred merely to trial counsel’s

recommendation to the circuit court at the sentencing hearing, and (2) the

petitioner was aware that the court was not constrained by that

recommendation. Id. at 15-16. The court rejected the petitioner’s claim that

“the sentencing transcript show[ed] that he was on a heavy amount of

prescription medication,” reasoning that “immediately prior to sentencing, [the

petitioner] told the circuit court that he was not on any medication.” Id. at 16.

The Court of Appeals concluded that trial counsel was not ineffective for failing

to discuss the purpose element of sexual contact with the petitioner, noting

that “trial counsel and the circuit court properly advised [the petitioner] that

the charges involved sexual intercourse” and that the petitioner “did not enter

pleas to any offenses charging him with having sexual contact.” Id.

      According to the Court of Appeals, trial counsel was not ineffective for

failing to interview the petitioner’s wife “regarding where the family lived in

2002, what shift he worked from 1999 to 2004, and the period of time when he

was in jail on separate charges;” the court concluded that the petitioner did not

“sufficiently explain why he could not have relayed this information himself or

why it mattered.” Id. “Regarding [the petitioner’s] claim that his wife would

have proven that he could not perform any sexual activity while they lived at

one of the addresses where the assaults occurred,” the court found that the

petitioner’s wife gave contrary statements to the police. Id. at 16-17. The court

found that the interests of justice did not warrant a new trial, noting both that

it was unconvinced an alleged withholding of evidence had occurred, and that

                                        10

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 10 of 31 Document 25
the petitioner’s argument was otherwise undeveloped. Id. at 18. The Wisconsin

Supreme Court denied review on May 8, 2018. Dkt. No. 2-1 at 38.

             3.    2018 postconviction motion

      In June of 2018, the petitioner filed another motion for postconviction

relief in Milwaukee County Circuit Court. Dkt. No. 2-1 at 57; Dkt. No. 17-5 at

4. In that motion, the petitioner contended that (1) his trial counsel rendered

ineffective assistance “by failing to contradict the State’s sentencing argument

that [the petitioner] had sexual intercourse with the victim” and for erroneously

telling the petitioner that he would only serve five years in prison; (2) because

the court sentenced him based on inaccurate information, the court should

resentence him; and (3) the medical report constituted a “new factor,” entitling

him to a sentence modification. Dkt. No. 17-5 at 4.

      Characterizing it as “a frivolous motion for sentence modification or

resentencing” that relied on the same information the petitioner presented in

his prior postconviction proceedings, the circuit court denied the motion. Id. at

4-5. The circuit court pointed to the Wisconsin Court of Appeals’ prior ruling

“that the medical report [the petitioner] provided did not disprove sexual

intercourse, and it reiterated that the medical report did not support [the

petitioner’s] ‘inaccurate information and new factor claims because it [did] not

provide clear and convincing evidence that [the petitioner] never engaged in

sexual intercourse with the victim.’” Id. at 5. The circuit court also concluded

that the petitioner’s claims were “procedurally barred because [the petitioner]

did not provide a sufficient reason for failing to raise the claims in his prior

                                         11

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 11 of 31 Document 25
motion for postconviction relief.” Id. (citing State v. Escalona-Naranjo, 185 Wis.

2d 168, 185 (1994)).

      The Wisconsin Court of Appeals agreed with the circuit court, rejecting

the petitioner’s plea withdrawal and resentencing claims as procedurally barred

“for several reasons.” Id. The Court of Appeals found that (1) state law “bars

prisoners like [the petitioner] who have filed prior postconviction motions from

seeking collateral review of issues that could have been raised previously

unless the prisoner provides a ‘sufficient reason’ for failing to raise those issues

earlier,” id. (citing Escalona-Naranjo, 185 Wis. 2d at 185); (2) the petitioner’s

postconviction motion “did not offer any reason why he did not previously

challenge the trial court’s reliance on inaccurate information or trial counsel’s

failure to make certain objections at the sentencing hearing,” and thus, “those

claims [were] procedurally barred,” id. at 6; (3) if the petitioner’s prior §974.06

motion and supplemental motion addressed the issues underlying the

petitioner’s 2018 postconviction motion—“such as his claim that the medical

report prove[d] he did not have sexual intercourse with the victim and his claim

that trial counsel erroneously told him he would serve only five years in

prison—he [was] barred from relitigating those issues,” id. (citing State v.

Witkowski, 163 Wis. 2d 985, 990 (Ct. App. 1991)); and (4) because it had

“already rejected [the petitioner’s] claim that the medical report prove[d] he did

not have sexual intercourse with the victim,” the petitioner could not “relitigate

the value of the medical report or rely on it to prove the existence of a new

factor” for the purposes of a sentence modification, id. at 7.

                                         12

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 12 of 31 Document 25
       B.    Federal Habeas Petition (Dkt. No. 1)

       The petitioner filed his federal habeas petition on June 14, 2019,

asserting six grounds for relief. Dkt. No. 1. The petition asserted (1) that the

State failed to turn over exculpatory evidence prior to trial, id. at 4; (2) that the

petitioner did not enter his guilty plea knowingly, voluntarily and intelligently,

id. at 5; (3) ineffective assistance of postconviction counsel, id. at 8; (4)

ineffective assistance of trial counsel, id. at 9; (5) a due process violation, id. at

11; and (6) newly discovered evidence allegedly showing “that there was

insufficient evidence to support the conviction,” id. at 12.

       On January 28, 2020, the court screened the petition. Dkt. No. 10. While

the court declined to dismiss the case at that stage, it expressed its concern

regarding the petition’s timeliness. Id. at 5-6. It explained that

       [t]he petitioner’s 2008 convictions appear to have become “final” for
       purposes of federal habeas review when the petitioner’s direct appeal
       concluded—in 2009. The petitioner’s supporting brief indicates that
       he first received his case file in October 2011 and did not become
       aware of the medical report, DNA analysis report and police incident
       report until his filed an open records request. Dkt. No. 2 at 4. He
       does not indicate when he first received these requested documents.
       Id. If he received them more than a year before the June 14, 2019
       petition date, his petition may be time-barred.

Id. at 6.

II.    Respondent’s Motion to Dismiss (Dkt. No. 16)

       A.    Respondent’s Brief in Support (Dkt. No. 17)

       On April 21, 2020, the respondent filed a motion to dismiss the petition

as untimely. Dkt. No. 16; Dkt. No. 17 at 4. The respondent asserts that the

petitioner’s conviction “became final in either 2009 or in 2010,” reasoning that

                                          13

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 13 of 31 Document 25
(1) the circuit court entered the judgment of conviction in 2009, (2) the

Wisconsin Court of Appeals gave the petitioner until February 11, 2010 to file a

postconviction motion or notice of appeal, (3) the petitioner filed a

postconviction motion for resentencing on February 10, 2010, (4) the circuit

court denied that motion two days later and (5) the petitioner did not appeal

that decision. Dkt. No. 17 at 7-8. The respondent contends that “even if the

postconviction motion is considered part of his direct appeal, [the petitioner’s]

conviction became final in 2010, and his one-year federal statute of limitations

ran out in 2011.” Id. at 8. The respondent states that the petitioner did not file

another postconviction motion until 2015, and did not file his federal habeas

petition until 2019—“well beyond the 1-year statute of limitations under 28

U.S.C. §2244(d)(1)(A).” Id.

        The respondent asserts that the petition also is untimely under 28 U.S.C.

§2244(d)(1)(D). Id. She argues that the petitioner’s claims “all essentially relate

to the documents he submitted with his 2015 postconviction motion, which

included” the medical report, the DNA report and the police report. Id. The

respondent contends that the facts as stated in the petition reflect that the

petitioner “became aware of the documents, or could have become aware of

them through due diligence, much more than a year prior to filing his federal

petition.” Id. at 8-9. Noting that the petitioner’s supporting brief “indicates that

he became aware of the documents in 2011 or 2012,” the respondent points

out that the petitioner filed his habeas petition more than seven years later. Id.

at 9.

                                         14

         Case 2:19-cv-00881-PP Filed 03/23/21 Page 14 of 31 Document 25
      B.    Petitioner’s Brief in Opposition (Dkt. No. 22)

      Conceding that he “received his case file from postconviction counsel on

October 20, 2012,” the petitioner asserts that he did not receive the medical

report, the DNA report or the police report until October of 2015. Dkt. No. 22 at

3-4. The petitioner explains that while his case file contained a bill from

Children’s Hospital of Wisconsin for an “initial examination,” he did not know

how to obtain records of this examination. Id. at 3. He asserts that he “wrote to

the Wisconsin State Public Defenders Office on November 11, 2012, to inquire

if they were aware of a medical [report], DNA analysis, and a Police Incident

Report;” he says they replied that they did not have the files. Id. He says that

his mother and father-in-law contacted his trial and postconviction attorneys

in 2012, and that the attorneys indicated that his case was closed; trial

counsel said he had turned all the evidence over to postconviction counsel. Id.

The petitioner complains that Attorney Voss did not explain to him or his

mother “that an open records request would have to be filed to receive the

documents until [the petitioner] wrote to him on October 26, 2015.” Id.

      The petitioner states that he next sought an appointment of counsel

through the Wisconsin State Public Defender’s Office and assistance from the

Wisconsin Innocence Project. Id. at 3-4. When these efforts were unsuccessful,

“[he] started researching his case more thoroughly” and “putting together his

Wis. Stat. §974.06 motion.” Id. at 4. The petitioner stresses that when he filed

his §974.06 motion in July of 2015, “he was still unaware of how to obtain the

evidence.” Id. According to the petitioner, he contacted Attorney Voss, who then

                                        15

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 15 of 31 Document 25
told him that “if [he] wanted to obtain the documents he would have to file an

open records request to the West Allis Police Department.” Id. The petitioner

states that he did so and received the evidence in December 2015. Id. He

explains that by that point, the circuit court already had denied his §974.06

motion. Id. He explains, however, that the Wisconsin Court of Appeals

remanded his case back to the circuit court “to allow [him] to file an additional

[§974.06] motion relating to his newly discovered evidence.” Id. After the

Wisconsin Supreme Court denied review of the denial of that motion, the

petitioner says that he “again filed another [§974.06] motion on February 2,

2018, to further exhaust two additional claims.” Id.

      The petitioner also argues equitable tolling. Id. at 16. Citing Holland v.

Florida, 560 U.S. 631 (2010), he says that he has been pursuing his rights

diligently—he asserts that he did “every thing in his power” to get a lawyer,

wrote his trial and postconviction lawyers to obtain “the critical information

that he did not commit the crime,” contacted the prosecutor’s office and the

circuit court seeking medical information. Id. He also tried to get help from the

Innocence Project. Id. at 17. He contends that the errors his counsel made do

not constitute garden variety excusable neglect, accusing his trial lawyer of

working with the state to secure his conviction. Id. He asserts that if his lawyer

had gotten the medical report, it would have shown that the petitioner had no

sexual encounters with R.L.C. Id. at 18.

      Finally, the petitioner asserts that he is actually innocent, providing him

a “gateway” to relief despite procedural errors. Id. at 20.

                                        16

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 16 of 31 Document 25
      C.      Respondent’s Reply Brief (Dkt. No. 23)

      The respondent stresses that “[the petitioner] acknowledges he was

aware of the medical report back in 2012” and argues that this means that the

petitioner’s limitation period began running in 2012. Dkt. No. 23 at 1. Further,

she asserts that “even if the habeas clock did not start until [the petitioner] had

the documents in his hand in 2015,” the petition still was untimely. Id. at 1-2.

The respondent asserts that review of the petitioner’s 2015 §974.06 motion

“was completely concluded on May 8, 2018,” and that the petitioner did not file

his federal habeas petition until June 14, 2019. Id. at 2. The respondent

argues that “tolling ended on May 8, 2018,” and that “[the petitioner] does not

get an additional 90 days of tolling for the time in which he could have sought

review in the U.S. Supreme Court because appeal number 2015AP2267 was

collateral review, not a direct appeal.” Id. (citing Lawrence v. Florida, 549 U.S.

327, 333-34 (2007)).

      D.      Analysis

              1.    Statute of Limitations under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) sets

a one-year limitations period for petitioners seeking federal habeas relief. 28

U.S.C. §2244(d)(1). The one-year period begins to run from the latest of four

events:

      (A) the date on which the judgment became final by the conclusion
      of direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or law of the United


                                        17

          Case 2:19-cv-00881-PP Filed 03/23/21 Page 17 of 31 Document 25
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been recognized
      by the Supreme Court and made retroactively applicable to cases on
      collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. §2244(d)(1)(A)-(D). The petitioner does not argue that the state

imposed some filing impediment that it later removed. He does not argue that

he is asserting a right newly recognized by the Supreme Court. He does argue

that his some of his habeas claims are based on newly discovered evidence—

the DNA report, the medical report and the police report. Dkt. No. 22 at 5-16.

      When considering whether a habeas petition is timely under

§2244(d)(1)(D), a federal court separately considers the timeliness of each claim

in the petition. Davis v. United States, 817 F.3d 319, 327-28 (7th Cir. 2016)

(“[A]s every other circuit to have considered the question has concluded, and

we now hold, the timeliness of each claim asserted in either a section 2255

motion or a petition challenging a state-court conviction under 28 U.S.C.

§2254 must be considered independently.”). In making this determination, the

Seventh Circuit reasoned

      [t]he simple fact that [the petitioner] might have one timely claim to
      make under section 2255 based on a Supreme Court precedent
      issued years after his conviction otherwise became final does not
      allow him to tack on additional, otherwise untimely claims to that
      one timely claim. [The petitioner] asserts that all his claims are
      intertwined, but that is true only in the sense that they all generally
      relate to his sentence, and that is not enough to deem them all
      timely.
                                        18

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 18 of 31 Document 25
Id. This reasoning applies to the court's timeliness analysis here; the

petitioner's “new evidence” supporting one claim does not allow him to

“bootstrap” otherwise untimely claims into consideration. The court will

consider each of the petitioner's claims independently.

                   a.     Involuntary Plea Claim

      The petitioner argues that “the discovery of the evidence provides that

[he] did not have sexual intercourse with [the victim].” Dkt. No. 22 at 9. He

asserts that the medical report constitutes “newly discovered evidence

provid[ing] that [he] should have never been charged with sexual assault

involving sexual intercourse.” Id. He contends that “the circuit court failed to

provide the crucial information in Wis. Stat. §948.01(6),” and “[t]herefore, [the

petitioner] lacked the requisite understanding to make a knowing, intelligent,

and voluntary plea.” Id. The petitioner concludes that “[a]s such, there was a

total failure to inform him of the law in relation to the facts of his case as it

relates to sexual assault of a child.” Id. The petitioner alleges that “[h]ad

counsel informed [the petitioner] that he was pleading to a violent crime that

subjected him to a lifetime of imprisonment, . . . he would never plead guilty

and insisted on going to trial.” Id. He adds that his “claim that he did not enter

a knowingly, voluntary, and intelligently guilty plea could not have been

properly presented without the discovery of the medical evidence.” Id.

      Even if the information contained in the medical report constituted the

factual predicate for the petitioner’s claim that he did not enter his plea

knowingly, voluntarily and intelligently, the claim is untimely. In the
                                         19

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 19 of 31 Document 25
petitioner’s opening brief, he states that “[o[n October 15, 2011, [he] received

his case file from postconviction counsel, as [he] was reviewing the file he

noticed a medical bill from Children’s Hospital of Wisconsin with the words

‘initial examination’ on it.” Dkt. No. 2 at 4. He states that he “wrote to

postconviction counsel on October 11, 2012, to inquire if she was aware” of the

medical report, the DNA report and the police report. Id. In his brief opposing

the respondent’s motion to dismiss the petition, the petitioner states that he

noticed the medical bill indicating the “initial examination” upon receiving his

case file from postconviction counsel on October 20, 2012. Dkt. No. 22 at 3.

         The respondent asserts that the petitioner became aware of the medical

report “in 2011 or 2012.” Dkt. No. 17 at 9. At that point the petitioner was

aware that an initial examination had taken place. The petitioner explains that

he did not receive the report until December 15, 2015 after filing an open

records request. Dkt. No. 22 at 4. The petitioner asserts that he could not have

filed that open records request earlier—for example, when he discovered the

medical bill for an “initial examination” in 2011 or 2012—because his counsel

did not tell him that was what he had to do. But even assuming that was true,

the petitioner had the medical report in his possession by December 15, 2015.

As of that date, the factual predicate for any claims the petitioner wanted to

raise based on the medical report was available to him. The petitioner did not

file his federal habeas petition until June 14, 2019—three and a half years

later.




                                        20

          Case 2:19-cv-00881-PP Filed 03/23/21 Page 20 of 31 Document 25
      The court must consider the doctrine of statutory tolling under

§2244(d)(2). §2244(d)(2) states that “the time during which a properly filed

application for State post-conviction or other collateral review with respect to

the pertinent . . . claim is pending shall not be counted toward any period of

limitation under this subsection.” In October of 2016, the petitioner filed a

supplemental postconviction motion based on the medical report. See State v.

Cabagua, Milwaukee County Case No. 08CF005374 (available at

https://wcca.wicourts.gov). On January 17, 2018, the Wisconsin Court of

Appeals affirmed the circuit court’s denial of the petitioner’s 2016

supplemental postconviction motion (which he filed after the Court of Appeals

remanded to allow him to do so). The Wisconsin Supreme Court denied review

on May 8, 2018. Dkt. No. 2-1 at 38. Because “a certiorari petition from post-

conviction review does not toll the time limit or otherwise act as a grace period,”

Taylor v. Michael, 724 F.3d 806, 808 (7th Cir. 2013) (citing Lawrence v.

Florida, 549 U.S. 327, 331-32 (2007) (emphasis in Taylor)), the statute of

limitations would have expired a year later—on May 8, 2019, three months

before the petitioner filed his federal habeas petition.

      The petitioner’s claim that his Alford pleas were involuntary is untimely.

                   b.     Due Process—Sentencing Claim

      The petitioner argues that the medical report proves that he did not have

sexual intercourse with the victim, and that the circuit court erred when it

sentenced him under the belief that he did have sexual intercourse with the

victim. Dkt. No. 22 at 9-12. Emphasizing that “the medical report was give [sic]

                                        21

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 21 of 31 Document 25
explicit attention and consideration by the circuit court at [his] sentencing,”

and “was clearly relied on,” the petitioner concludes that “[t]his inaccurate

information claim could not have been properly stated without the discovery of

the new evidence, therefore it is a ‘factual predicate’ for purposes of triggering

the statute of limitations under §2244(d)(1)(D).” Id. at 12.

      The petitioner’s contention that the circuit court expressly relied on the

medical report at his 2009 sentencing hearing belies his argument that he

could not have reasonably discovered the report before he received his open

records request documents in 2015. Regardless, this claim is based on the

same discovery of the medical report as the petitioner’s involuntary plea claim.

The court has concluded that even applying statutory tolling, the limitation

period for a claim based on the discovery of the medical report on December

15, 2015 would have expired, at the latest, on May 8, 2019. This claim is

untimely.

                   c.    Insufficiency of the Evidence Claim

      The petitioner argues that because the medical report proves he never

had sexual intercourse with the victim, there is insufficient evidence to sustain

his conviction. Dkt. No. 22 at 13. Again, this claim relies on the “discovery” of

the medical report in 2015. This claim is untimely.

                   d.    Brady Claim

      The petitioner’s Brady claim relies on the discovery of the medical report,

the DNA report and the police report. Dkt. No. 22 at 13-16. He argues that the

state unconstitutionally withheld the reports. Id. at 13. Because the petitioner

                                        22

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 22 of 31 Document 25
“discovered” the DNA and police reports at the same time he discovered the

medical report, the timeliness analysis is the same. This claim is untimely.

      The petitioner raises a Confrontation Clause claim under the Sixth

Amendment. Id. at 5-8. By raising this claim for the first time in his brief

opposing the motion to dismiss, however, the petitioner waived this claim.

Russell v. Sandahl, 989 F.2d 502 (7th Cir. 1993). Even if the petitioner had not

waived the claim, it is untimely; the claim relies on the discovery of the medical

report in 2015. Dkt. No. 22 at 5-8.

      The petitioner’s claims based on the discovery of the medical, DNA and

police reports are untimely, even under §2244(d)(1)(D). His only recourse is for

the court to excuse his untimely filing. There are two bases for a court to

excuse the untimely filing of a habeas petition: by applying the doctrine of

equitable tolling or by finding that the petitioner has demonstrated actual

innocence.

             2.    Equitable Tolling

      The petitioner correctly describes the elements of equitable tolling under

Holland v. Florida, 560 U.S. 631 (2010): “‘(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstances stood in his

way’ and prevented timely filing.” Holland, 560 U.S. at 649 (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)). Dkt. No. 22 at 16. Courts rarely grant

the “extraordinary” remedy of equitable tolling. Obriecht v. Foster, 727 F.3d

744, 748 (7th Cir. 2013) (quoting Simms v. Acevedo, 595 F.3d 774, 781 (7th

Cir. 2010)). A petitioner bears the burden of showing that he has been

                                        23

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 23 of 31 Document 25
diligently pursuing his rights, and that the required extraordinary

circumstances exist. Id. “‘Extraordinary circumstances’ are present only when

an ‘external obstacle’ beyond the party’s control ‘stood in [its] way’ and caused

the delay.” Lombardo v. United States, 860 F.3d 547, 552 (7th Cir. 2017)

(quoting Menominee Indian Tribe of Wis. v. United States, __ U.S. __, 136 S. Ct.

750, 756 (2016)).

      The petitioner has been filing documents and pleadings in state court

since his 2009 judgment of conviction. Arguably, he “has been diligently

pursuing his rights.” But the petitioner cannot prove the second element of

equitable tolling; he has not demonstrated that an external factor beyond his

control stood in his way and prevented him from timely filing a federal habeas

petition.

      The petitioner stresses his efforts to obtain counsel and relevant records

after receiving his case file in 2012. He states that he (1) “did every thing in his

power to secure an attorney;” (2) “wrote trial counsel and postconviction

counsel to try to seek out the critical information that he did not commit the

crime,” id.; (3) “contacted the district attorneys office, and the circuit court

seeking the medical information,” id.; and (4) “tried to secure help from the

Wisconsin Innocence Project.” Dkt. No. 22 at 16-17. The petitioner blames his

inability to obtain the medical, DNA and police reports sooner on the

performance of his trial and postconviction counsel. Id. at 17. He asserts that

“counsel had a duty to investigate pretrial discovery . . . , especially when there

was medical evidence providing that his client did not commit the crime.” Id.

                                         24

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 24 of 31 Document 25
      The petitioner alleges a variety of errors related to the proceedings in the

circuit court. The petitioner reviews the medical, DNA and police reports as

“clearly material evidence that would lead a reasonable juror to believe that

[the petitioner] is innocent of the alleged crime;” he contends that “is clear that

[the petitioner] insisted on going to trial” and that “counsel Voss’s only

intentions were to have [the petitioner] enter into plea negotiations with the

state.” Id. Reasoning that “[h]ad counsel done his duty and secured the medical

reports there is no way [the petitioner] would have plead guilty to a crime that

was impossible for him to commit,” the petitioner concludes that “it seems

counsel was working with the state to secure a conviction.” Id. He argues that

trial counsel’s failures “to prepare any type of defense” and to “assure [the

petitioner] that he believed that he did not commit the crime” left the petitioner

“feeling helpless with no other choice but to plead guilty.” Id. at 17-18. The

petitioner faults his counsel for “decid[ing] not to secure the medical exam,

which led the trial court to sentence [the petitioner] to an alleged violent crime,

and subjected him to a lifetime of imprisonment.” Id. at 18. He adds that his

attorney “made a tactical decision to forgo further investigation into the

medical report without consulting [the petitioner].” Id.

      These allegations do not explain why the petitioner did not assert his

constitutional claims through a federal habeas petition in a timely manner. The

petitioner’s claim that the circuit court clearly relied on the medical report at

sentencing suggests that the petitioner knew—or had reason to know—about

the medical report in 2009. Even if the petitioner could not have known about

                                        25

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 25 of 31 Document 25
the medical, DNA and police reports until December 2015, the litigation of the

petitioner’s latest postconviction motion concluded in May 2018, and the

petitioner has not identified an external factor beyond his control that

prevented him from filing a federal habeas petition within the one-year

limitation period that would have expired in May of 2019.

      The petitioner has not shown that “extraordinary circumstances” kept

him from filing habeas claims within the statutory limitation period. The court

will not equitably toll the limitation period to find the petition timely.

              3.    Actual Innocence

      The petitioner asserts that the medical report, his own statements to

Attorney Voss that the victim’s grandfather committed the crimes, and

inconsistencies in the evidence prove his innocence of the offenses to which he

pled and require the court to deny the respondent’s motion to dismiss the

petition despite the fact that it is untimely. Dkt. No. 22 at 20-24. “Actual

innocence is an equitable exception that renders the time limit set forth in

section 2244(d)(1) inapplicable.” Arnold v. Dittman, 901 F.3d 830, 836 (7th Cir.

2018) (citing McQuiggin v. Perkins, 569 U.S. 383, 386 (2013)). It “is merely a

gateway through which a court can consider a petitioner’s otherwise barred

claims on their merits.” Lund, 913 F.3d at 668 (citing Herrera, 506 U.S. at 404-

05). “[T]enable actual-innocence gateway pleas are rare.” McQuiggin, 569 U.S.

at 386.

      A claim of actual innocence must be both credible and founded on
      new evidence. Schlup [v. Delo], 513 U.S. [298] at 324 . . . [(1995)]. To
      be credible, the claim must have the support of “reliable evidence—
      whether it be exculpatory scientific evidence, trustworthy
                                         26

          Case 2:19-cv-00881-PP Filed 03/23/21 Page 26 of 31 Document 25
        eyewitness accounts, or critical physical evidence.” Ibid. That
        evidence must also be new in the sense that it was not before the
        trier of fact. Ibid.; Gladney [v. Pollard], 799 F.3d [889] at 896, 898
        [(7th Cir. 2015)]. The petitioner’s burden is to show that, in light of
        this new evidence it is more likely than not that no reasonable juror
        would have found him guilty beyond a reasonable doubt.

Id. at 836-37. The gateway is narrow; a petitioner must present “‘evidence of

innocence so strong that a court cannot have confidence in the outcome of the

trial unless the court is also satisfied that the trial was free of nonharmless

constitutional error.’” Gladney, 799 F.3d at 896 (quoting Schlup, 513 U.S. at

316.)

        The petitioner alleges that he told his lawyer that “Brett,” the victim’s

grandfather and, presumably, the petitioner’s father-in-law, abused the victim.

Dkt. No. 22 at 22-24. He describes encountering Brett and the victim engaging

in sexual acts, later confronting Brett with a “gun drawn pointing it at Brett”

and eventually, firing the gun “right by Brett’s head.” Id. at 22. The petitioner

claims that he “put the gun to [Brett’s] head and was just about to shoot him”

before hearing someone calling his name and coming to ask “what that noise

was.” Id. at 22-23. The petitioner says that after the person who called his

name left the room, the petitioner again pointed the gun at Brett, at which

point Brett pled with the petitioner, stating that he was sorry and that he was

high. Id. at 23. The petitioner says that he “reasoned with Brett not to tell

anyone about the incident, because he did not want to lose the life he had that

he was living.” Id. (It is not clear whether the petitioner means that Brett did

not want to lose the life he was living, or that the petitioner did not want to lose

the life the petitioner was living.) The petitioner asserts that when he told his
                                          27

         Case 2:19-cv-00881-PP Filed 03/23/21 Page 27 of 31 Document 25
attorney about the incident, his attorney told him “that story won’t fly.” Id. The

petitioner reasons that his statement about Brett, coupled with “the sworn

statement from [a] nurse practitioner also provid[ing] that no sexual

intercourse occurred,” id. at 24, “provide[] reasonable doubt exists,” and that

“no reasonable juror would have found [the petitioner] guilty of the underlying

charges, id. at 23.”

       The petitioner’s alleged unsworn statements to his attorney and his

personal accounts do not constitute reliable evidence strong enough to

undermine the court’s confidence in the outcome of the proceedings in state

court, including the petitioner’s decision to enter Alford pleas. While the

petitioner claims that he did not commit the crimes to which he pled, that

claim alone lacks the indicia of reliability to support a claim of actual

innocence sufficient to excuse the untimely filing of the federal petition. The

petitioner’s “new evidence” does not prove that Brett committed the crimes

underlying the petitioner’s convictions. As the state appellate court explained,

it does not prove that the victim had not engaged in sexual intercourse. The

evidence does not meet the demanding standard of showing that no reasonable

juror would have found the petitioner guilty beyond a reasonable doubt.

       The court will deny the petition as untimely.

III.   Petitioner’s Motion to Supplement the Record (Dkt. No. 13)

       About five weeks after the court screened the petition, the petitioner filed

a motion to supplement the record. Dkt. No. 13. He asked the court to allow

him to supplement with “additional evidence that supports his plea was

                                        28

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 28 of 31 Document 25
involuntary.” Id. at 1. The petitioner attached to the motion twenty-nine pages

of records from a pharmacy that appear to reflect records of the petitioner’s

medical prescriptions from 2007 to 2009. Dkt. No. 13-1. The petitioner claimed

that “the effect of OxyContin withdrawal” affected the voluntariness of his plea.

Dkt. No. 13 at 1-2.

      This evidence goes to the merits of the petitioner’s claims. The court has

concluded that the petition is untimely, which means that the court cannot

address the merits of the claims. The court will deny the motion as moot.

IV.   Petitioner’s Second Motion for Appointment of Counsel (Dkt. No. 24)

      The petitioner also renewed his motion asking the court to appoint him

counsel. Dkt. No. 24. He emphasized the merits of his claims and his belief

that he was unable to effectively present them. Id. at 2-3. As he did in his first

motion for appointment of counsel, the petitioner maintained in the second

motion that while the medical report proves his innocence, “the complexities of

[his] case factually and drastically exceed [his] capacity as a layperson to

coherently present all of his claims. Id. at 3.

      Because the court is granting the respondent’s motion to dismiss the

petition, the petitioner’s second motion for appointment of counsel is moot.

Dkt. No. 24. Even if the court were not dismissing the petition, it would not

grant the motion. A prisoner does not have a constitutional right to counsel for

a collateral attack on his conviction. Cannon v. United States, 326 F. App’x

393, 395 (7th Cir. 2009). In its January 28, 2020 screening order, the court

denied the petitioner’s first motion for appointment of counsel and detailed the

                                         29

        Case 2:19-cv-00881-PP Filed 03/23/21 Page 29 of 31 Document 25
relevant facts and legal standards underlying that decision. Dkt. No. 10 at 8-

11. While the court stated the petitioner could renew his motion at a later date,

nothing that has occurred in the interim convinces the court that appointment

of counsel is necessary. The petitioner presented his habeas claims clearly and

thoroughly. While appointed counsel might have made the petitioner’s job

easier, the court was nonetheless able to understand the petitioner’s claims

and arguments as he presented them.

V.    Certificate of Appealability

      Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability because no reasonable jurist could debate that the petition is

untimely under 28 U.S.C. §2244.

VI.   Conclusion

      The court DENIES AS MOOT the petitioner’s motion to supplement the

record. Dkt. No. 13.




                                        30

       Case 2:19-cv-00881-PP Filed 03/23/21 Page 30 of 31 Document 25
      The court DENIES AS MOOT the petitioner’s second motion for

appointment of counsel. Dkt. No. 24.

      The court GRANTS the respondent’s motion to dismiss the petition. Dkt.

No. 16.

      The court DISMISSES the petition as untimely under 28 U.S.C. §2244.

      The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly.

      The court DECLINES TO ISSUE a certificate of appealability.

      Dated in Milwaukee, Wisconsin this 23rd day of March, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       31

          Case 2:19-cv-00881-PP Filed 03/23/21 Page 31 of 31 Document 25
